DISSENTING STATEMENT BY
McEWEN, P.J.E.:
¶ 1 While the author of the majority Opinion has, in his usual erudite fashion, undertaken a perceptive and persuasive expression of rationale, I am compelled to this dissent since I am of the mind that this Court should observe the well considered observations of the drafters of Rule 3051 of the Pennsylvania Rules of Civil Procedure, who made clear their intent that a judgment of non pros may be entered as a sanction for a discovery violation under Rule 4019(c), Pa.R.Civ.P. 4019(c), “only after the [trial] court has heard the parties on the record.” Pa. R.Civ.P. 3051, Explanatory Comment— 1991.